department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip br5 plr-124472-10 date date internal_revenue_service number release date index number ------------------------------- ------------------------ ------------------------------ ----------------------- --------------------------- legend legend authority ---------------------------------------------------------------------- ----------------------------------- state city year a dear ---------------- ------------------------ ------------------------------------ ------- -------------- this responds to your request for a ruling either that authority qualifies as a political_subdivision for purposes of sec_103 of the internal_revenue_code the code or the debt of authority is issued on behalf of city within the meaning of sec_1_103-1 of the income_tax regulations facts and representations you make the following factual representations in year pursuant to state legislative authority the act authority was created as a public corporation to acquire construct operate maintain repair and replace piers terminal and warehouse facilities on the land and in the waters within the limits of city authority is governed by a seven member board_of directors the board the board consists of the city manager the president of the city council a representative plr-124472-10 appointed by the state department of transportation and four members of the general_public who are residents of city and who are elected by a majority of the legal voters of city the board members have four-year terms and serve without compensation the city manager is subject_to removal from his position as city manager by a majority vote of all of the members of the city council the president of the city council is subject_to removal for cause from his position as president by a unanimous vote of the remaining members of the city council the city council has no powers of removal over the board members as such authority may take by eminent_domain real_property within the boundaries of city but only with the consent of at least a majority of the city council and only as the board considers necessary for the purpose of constructing and maintaining authority’s piers docks and warehouses highways and other port facilities at the end of each fiscal_year authority must submit an annual report to the city council showing all transactions and balances together with recommendations and plans for the improvement and operation of authority’s facilities the authority is authorized under the act to issue bonds and negotiate notes to finance its operations provided the total bonds and notes outstanding do not exceed at any one time the principal_amount of dollar_figurea the bonds and notes are legal obligations of authority and must be signed by the board members or a majority thereof authority may charge such fees as in its judgment are necessary for parking docking and storage facilities the net_earnings of authority may not inure to the benefit of any private person so long as authority’s facilities are free of all indebtedness all its obligations have been discharged and all its leases have been terminated and upon a determination by the board that there is no further need for authority to exist board shall cease to function and all authority property of every description shall revert to city law and analysis political_subdivision sec_103 provides that gross_income does not include interest on any state_or_local_bond sec_1_103-1 provides in part that interest upon obligations of a state territory possession_of_the_united_states the district of columbia or any political_subdivision thereof hereinafter collectively or individually called state_or_local_government unit is not includable in gross_income plr-124472-10 sec_1_103-1 provides that the term political_subdivision denotes any division of any state_or_local_governmental_unit that is a municipal corporation or that has been delegated the right to exercise part of the sovereign power of the unit as thus defined a political_subdivision of any state_or_local_governmental_unit may or may not for purposes of this section include special assessment districts so created such as road water sewer gas light reclamation drainage irrigation levee school harbor port improvement and similar districts and divisions of these units three generally acknowledged sovereign powers of states are the power to tax the power of eminent_domain and the police power commissioner of 3_tc_131 acq c b aff’d 144_f2d_998 2d cir cert_denied 323_us_792 it is not necessary that all three of these powers be delegated in order to treat an entity as a political_subdivision for purposes of the code however possession of only an insubstantial amount of any or all of the sovereign powers is not sufficient all of the facts and circumstances must be taken into consideration including the public purposes of the entity and its control by a government revrul_77_164 1977_1_cb_20 consideration of these principles as they apply to the facts of this case leads us to conclude that authority is not a political_subdivision for purposes of sec_1_103-1 authority’s power of eminent_domain allows it to condemn and hold real_estate within city but authority is required to seek approval from the city council before authority may exercise its power of eminent_domain authority thus possesses only an insubstantial amount of a sovereign power it has no other sovereign powers on behalf of issuer sec_1_103-1 provides in part that an obligation issued by or on behalf of any governmental_unit by a constituted_authority empowered to issue such an obligation is the obligation of such a unit revrul_57_187 1957_1_cb_65 holds that bonds issued by an industrial development board the entity are considered issued on behalf of a political_subdivision of the state under the following conditions the issuance of bonds is authorized by a specific state statute the bond issuance has a public purpose the governing body of the entity is controlled by the political_subdivision the entity has the power to acquire lease and sell property and issue bonds in furtherance of its purposes earnings do not inure to the benefit of private persons and upon dissolution title to all bond-financed property reverts to the political_subdivision comparing revrul_57_187 to the facts as represented we conclude that authority does not qualify as an on behalf of issuer for purposes of sec_1_103-1 plr-124472-10 in contrast to the entity in the revenue_ruling the board is not controlled by city since of the seven board members one board member is appointed by the state department of transportation and four board members are elected to their positions on the board in a general election by all voters of city and none of the board members may be removed by the city council conclusion based on the information submitted and representations made we conclude that authority does not qualify as a political_subdivision for purposes of sec_103 and bonds issued by authority will not be treated as issued on behalf of city for purposes of sec_103 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to the authorized representatives of authority the ruling contained in this letter is based upon information and representations submitted by authority and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification upon examination sincerely associate chief_counsel financial institutions and products by ________________________ johanna som de cerff senior technician reviewer branch cc
